Citation Nr: 1503956	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected psoriatic spondylitis, lumbar spine prior to November 22, 2013.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected psoriatic spondylitis, lumbar spine on and after November 22, 2013.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) prior to November 22, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1981.

These matters come before the Board of Veterans' Appeals (Board) of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A January 2014 rating decision increased the rating for psoriatic spondylitis, lumbar spine to 50 percent effective November 22, 2013.  Staged ratings have been created and the issue on appeal has been recharacterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation). 

Additional evidence was received without a waiver of initial Agency of Jurisdiction (AOJ) consideration of the evidence following the Statement of the Case.  However, the evidence is either cumulative or repetitive of the evidence already associated with the record or irrelevant to the issue on appeal.  A waiver is not required.  38 C.F.R. § 20.1304.
In his notice of disagreement and VA Form 9, the Veteran stated that he wished to be separately evaluated for the thoracic spine.  As explained below, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the VA regulations in place since September 26, 2003, diseases and disorders of the thoracic and lumbar (thoracolumbar) spine are to be rated together and separate ratings are not warranted.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Even so, the Veteran is not service-connected for the thoracic spine.  As a result, the Board finds that the Veteran's October 2010 notice of disagreement constitutes a claim for entitlement to service connection for a thoracic spine disability.  The issue has not been adjudicated by the AOJ and; therefore, the issue is REFERRED to the AOJ for appropriate action.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Board concludes that the Court's holding in Rice is applicable and a claim for entitlement to a TDIU is properly before the Board.  In this respect, a September 2014 rating decision granted entitlement to a TDIU, effective November 22, 2013.  However, the issue as to whether a TDIU is warranted prior to November 22, 2013, remains on appeal and must be remanded for further development.  Accordingly, the issue of entitlement to a TDIU prior to November 22, 2013, is listed as an issue on the title page of this decision.   

The issues of entitlement to a disability rating in excess of 50 percent for service-connected psoriatic spondylitis, lumbar spine on and after November 22, 2013 and entitlement to a TDIU prior to November 22, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Prior to November 22, 2013, the Veteran's psoriatic spondylitis, lumbar spine was manifested by an abnormal gait, scoliosis, and kyphosis, but the functional impairment is not more comparable to forward flexion of the thoracolumbar spine to 30 degrees or less; or, ankylosis.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, prior to November 22, 2013, the criteria for a rating of 20 percent, but no higher, for service-connected psoriatic spondylitis, lumbar spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A February 2010 pre-adjudication letter provided notice of the evidence to substantiate a claim for an increased rating.  The letter described how disability ratings and effective dates are assigned.  The duty to notify has been met.  

Concerning the duty to assist, the claims folder contains the identified records relevant to the issue on appeal, to include VA medical treatment records and private medical treatment records.  In addition, the Veteran was provided VA examinations in April 2010 and November 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed physical examinations of the Veteran, documented the Veteran's reported symptoms, and provided the medical information necessary to address the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examinations are adequate and VA's duty to assist was completed.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of the claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

 Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's psoriatic spondylitis, lumbar spine is rated under Diagnostic Code (DC) 5242.  The General Formula for Diseases and Injuries of the Spine (General Formula) provides for disability ratings under DCs 5235 to 5243, unless the disability can be rated under DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the General Formula, ratings related to the thoracolumbar spine are assigned as follows:

 A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

 A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

 A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

 A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

 A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a .

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.   38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis

The Veteran contends that his psoriatic spondylitis, lumbar spine, is more severe than reflected by the 10 percent disability rating assigned prior to November 22, 2013.

Private treatment records show complaints of back pain and that the Veteran was taking medications, including morphine, to relieve pain and receiving steroid injections.

In April 2010, the Veteran underwent a VA examination.  He reported a decrease in back flexibility and that any lifting or bending would trigger increased pain.  The examiner noted a history of fatigue, decreased motion, stiffness, weakness, spasms and pain in the thoracolumbar area.  The Veteran indicated his pain was constant and described it as moderate.  He reported severe flare-ups every 3 to 4 months that would last 3 to 7 days.  He stated that he had 5 incapacitating episodes in the past year.  The Veteran's impression of the extent of additional limitation of motion or other functional impairment during a flare-up was a 60 to 70 percent reduction.  The Veteran's gait was mildly antalgic and he used a cane.  Slight scoliosis was identified in the thoracolumbar spine on the left and kyphosis was noted.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 90 degrees, extension to 10 degrees, left lateral flexion to 17 degrees, left lateral rotation to 22 degrees, right lateral flexion to 18 degrees and right lateral rotation to 24 degrees.  There was objective evidence of pain on motion.  No further limitation was noted after three repetitions.  Neither favorable nor unfavorable ankylosis was identified in any part of the spine.

Treatment records dated between 2010 and 2013 show continuing pain and requests by the Veteran to increase his pain medications.  

In a November 22, 2013 examination report, the VA examiner diagnosed psoriatic spinal spondylitis, thoracolumbar compression fractures and osteoporosis.  Range of motion measurement testing revealed forward flexion of 45 degrees with objective evidence of pain at 5 degrees; extension of -10 degrees, with painful motion at -5 degrees; right lateral flexion of 15 degrees, with objective evidence of pain at 5 degrees; left lateral flexion of 15 degrees, with objective evidence of pain at 5 degrees; right and left lateral rotation of 15 degrees, and objective evidence of pain at 5 degrees.  It was noted that the Veteran was unable to perform repetitions of the range of motion testing due to increased pain.  The examiner noted functional loss caused by less movement than normal, pain on movement, disturbance of locomotion, interference with sitting standing and weight-bearing, lack of endurance and interference with lifting, pushing, pulling, carrying, bending and stooping.  Localized tenderness was noted along with guarding of the spine.  Unfavorable ankylosis of the entire thoracolumbar spine was identified.  

As noted above, the Veteran's service-connected psoriatic spondylitis, lumbar spine was rated as 50 percent disabling on the basis of the November 22, 2013 VA examination report.  However, such findings are not relevant as to whether the Veteran experienced such symptoms or manifestations prior to that date.  Based on the evidence of record, it is not factually ascertainable that prior to November 22, 2013, the Veteran's disability was of the severity demonstrated on examination in November 2013.  The Board assigns more probative value to the clinical findings dated prior to November 2013 in determining whether a rating in excess of 10 percent is warranted.   

Prior to November 22, 2013, the Board finds that a rating of 20 percent, but no higher, for psoriatic spondylitis, lumbar spine, is warranted.  The April 2010 VA medical examination report noted the presence of scoliosis and kyphosis in addition to evidence of fatigue, decreased motion, stiffness, weakness, spasms and pain in the thoracolumbar area causing functional loss.  The Board will resolve any doubt in favor of the Veteran and a higher rating of 20 percent is granted prior to November 22, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

However, a rating in excess of 20 percent is not warranted prior to November 22, 2013.  The clinical findings dated prior to November 22, 2013, do not reflect flexion of the thoracolumbar spine to 30 degrees or less; or, ankylosis.   

The Board considered whether the Veteran is entitled to a higher rating on the basis of functional loss and impairment due to 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  As noted above, the Board considered the Veteran's functional impairment in granting a higher rating of 20 percent.  Even so, prior to November 22, 2013, the Board finds that the 20 percent rating encompasses the Veteran's functional impairment and loss.  Again, on examination in April 2010, the Veteran was able to flex his thoracolumbar spine to 90 degrees.  There was objective evidence of pain on motion, but there was no further limitation noted after three repetitions.  The Board finds that the functional impairment is not more comparable to ankylosis or flexion to 30 degrees or less.  A rating in excess of 20 percent is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, supra.

The Board considered whether a higher disability rating could be assigned under DC 5243, intervertebral disc syndrome.  While the April 2010 VA examination report noted the Veteran's report of experiencing incapacitating episodes, the VA examiner subsequently noted that there were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran is not considered competent to state that he experienced an incapacitating episode due to intervertebral disc syndrome and the medical evidence associated with the record does not reflect an incapacitating episode as defined by VA regulations.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Again, an incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, consideration of DC 5243 is not appropriate in this case.  In addition, there is no evidence of neurological abnormalities such as bowel or bladder impairment to warrant separate ratings.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

Based on the foregoing, a rating in excess of 20 percent, but no higher, is warranted prior to November 22, 2013 for the Veteran's service-connected psoriatic spondylitis, lumbar spine.  There is no identifiable period that would warrant a rating in excess of 20 percent and, therefore, staged ratings are not appropriate prior to November 22, 2013.  See Hart, supra.  Concerning entitlement to a rating in excess of 20 percent prior to November 22, 2013, a preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular consideration

The Board also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the service-connected psoriatic spondylitis, lumbar spine, the evidence in this case does not reflect that the available rating is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the General Rating Formula for Diseases and Injuries of the Spine reasonably describe the ratings for spine disabilities.  

In this decision, the Board is granting a 20 percent rating despite the fact that prior to November 22, 2013, the evidence does not reflect limitation of motion that would normally entitle him to a 20 percent rating under the schedular criteria.  In granting a 20 percent rating, the Board took into account other factors such as functional loss caused by related symptoms.  The Veteran's symptoms, as demonstrated in the evidence prior to November 22, 2013, are contemplated by a 20 percent rating and the evidence prior to that date does not indicate symptoms that are unusual or exceptional as to a back disability.  For these reasons, the Board finds that the rating is adequate and referral of the case for consideration of an extra-schedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) .


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for service-connected psoriatic spondylitis, lumbar spine, is granted prior to November 22, 2013, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board is remanding the issue of entitlement to a disability rating in excess of 50 percent for service-connected psoriatic spondylitis, lumbar spine on and after November 22, 2013 because the Veteran contends that his condition worsened since the last VA examination, that he has anklyosis of his entire spine, and "no effective function remains" in his spine.  See September 9, 2014 Appellant's Brief.  The Board finds that the evidence indicates a change in the severity of the Veteran's service-connected disability and a new VA examination is required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Turning to the question of whether the Veteran is entitled to a TDIU prior to November 22, 2013, the Board finds that additional development is required.  Given the evidence contained in the SSA disability records and lay statements of the Veteran that he took early retirement from his job as a molecular biology research assistant in 2010 due to his service-connected disabilities, the Board finds it appropriate to remand the issue of entitlement to a TDIU prior to November 22, 2013 for development, to include a VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA medical treatment records and associate them with the claims folder.

2.  Send a letter to the Veteran with respect to the issue of entitlement to a TDIU.  Include a copy of VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and instruct the Veteran to complete the form and return it to the AOJ.

3.  Following completion of the above, to include any other necessary development, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected psoriatic spondylitis, lumbar spine.  Any indicated testing and studies must be completed.  The claims folder must be made available for review and a notation that a review was made must be included in the examination report.

All manifestations related to the Veteran's service-connected lumbar spine disability must be documented.  Appropriate range-of-motion testing should be accomplished, to include the point at which pain begins.  The examiner must indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss/impairment.  The examiner should also discuss whether a flare-up or a period of repetitive use would cause additional functional impairment to include limitation of motion (in degrees if possible).

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  

In addition, the examiner should indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.

4.  Following the above, request that a properly qualified VA examiner review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone, precluded him from securing or following a substantially gainful occupation consistent with his education and occupational experience prior to November 22, 2013.

A rationale must be provided for any opinion offered.  

5.  Adjudicate the issues on appeal, to include entitlement to a TDIU prior to November 22, 2013.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  Provide an appropriate amount of time for response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. M. SEAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


